Citation Nr: 1236430	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for neuropathy.  Jurisdiction of the case was thereafter transferred to the Los Angeles, California, RO.  

The April 2004 rating decision also denied service connection for residual scar, status post burn right foot, heart disease, and diabetes mellitus type II (hereinafter diabetes).  The Veteran perfected an appeal regarding the heart disease and diabetes issues.  However, service connection for diabetes was granted in a June 2005 rating decision and service connection for coronary artery disease was granted in an August 2011 rating decision.  As this represented a full grant of benefits regarding these issues, they will not be considered herein. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents contained therein are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy is proximately related to service-connected diabetes.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
	
VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Therefore, the regulation prior to the revision will be considered herein.  

The Veteran has received two VA examinations in connection with his claim for service connection; unfortunately, both examinations are inadequate.  

In a January 2008 report, a VA examiner stated after a review of the claims file that the Veteran's peripheral neuropathy of the hands and feet were considerably more likely than not caused primarily by the mild to moderate spinal stenosis and neural foraminal stenosis demonstrated by diagnostic imaging, which were unrelated to his diabetes.  Unfortunately, the examiner did not provide any reasoning for how he arrived at his conclusion.  Moreover, the question of whether the service-connected diabetes aggravated peripheral neuropathy was not addressed.  

In an October 2009 report, a VA examiner stated that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was a complication of diabetes because it was due to microvascular complications related to diabetes.  Unfortunately, the examiner did not note review of the claims file, did not explain the basis for the opinion provided and did not address whether service-connected diabetes aggravated the Veteran's peripheral neuropathy.  Significantly, it does not appear whether the examiner was aware of the Veteran's spinal stenosis and the potential neurological impact of that disorder.

In addition, the Board notes that the Veteran since has been treated for Parkinson's disease, for which service connection has been denied.  Upon remand, the VA neurologist must comment on any implications or connections there are between the Parkinson's symptoms and current peripheral neuropathy.  

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The claims file also indicated that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.   The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159 (2011).

2.  Once the above development has been completed, afford the Veteran a VA neurology examination with a neurologist to determine whether any neurologic disability of the upper and lower extremities, including peripheral neuropathy, is due to or aggravated by service-connected diabetes.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:
 
a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy or any other current neuropathy was caused (in whole or in part) by his service-connected diabetes?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy or any other current neuropathy was aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, and the neurological impact of the spinal stenosis should also be considered and explained.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


